DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the remarks filed 10 May 2022.
Claims 1, 3-6, 8-11, and 13-15 are pending. Claims 1, 6, and 11 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown (20160335239) in further view of Schneider (20070256005) and further in view of Kristjansson (US 2005/0198563, published 8 September 2005).
 
As per independent claim 1, Brown teaches a computer system, comprising:  
memory, having processor readable code stored therein (Fig. 3) 
at least one database storing a plurality of fillable electronic forms intended for data input (0017, discloses storing user fillable documents such as forms, applications, etc.) 
and one or more processors communicatively coupled to the memory  (Fig. 3) and configured to execute instructions in the processor readable code that cause the one or more processors to: 
receive, at a user interface component via the network, request to select the one or more of the plurality of fillable electronic forms; (0029, discloses opening and viewing a user fillable document and 0031, discloses selecting a link on a webpage to access the form) 
present the one or more of the plurality of fillable electronic forms, wherein each of the one or more plurality of fillable electronic forms are presented in entirety (Figure 1D; paragraph 0026)
receive a user response for populating one or more fillable form fields from the set of selectable fillable form fields (Figures 1B-1D)
Brown fails to specifically disclose:
automatically import, over a network, one or more of the plurality of fillable electronic forms form the at least one database  
present a set of selectable fillable form fields, wherein the set of selectable fillable form fields comprises a curated list of one or more fillable form fields which originate from the one or more of the plurality of fillable electronic forms, the curated list of one or more fillable form fields established in advance of presentment of the set of selectable fillable form fields
wherein the user response is from the curated list of one or more fillable form fields
automatically deploy the user response in at least a second fillable electronic form from the one or more of the plurality of fillable electronic forms, the at least a second fillable electronic form having one or more fillable form fields shared in common with the one or more fillable form fields from the curated list of one or more fillable form fields of the set of selectable fillable form fields, in response to the request to select the one or more of the plurality of fillable electronic forms, present multiple fillable electronic forms separately viewable from one another and separately viewable from the set of selectable fillable form fields.
in response to the request to select the one or more of the plurality of fillable electronic forms, present multiple fillable electronic forms separately viewable from one another and separately viewable from the set of selectable fillable form fields  
However, Schneider teaches: 
automatically import, over a network, one or more of the plurality of fillable electronic forms form the at least one database;  (0146-0147, discloses a browser extension loads the web-forms of service providers and retrieves known filed associations form the web-service to populate a form) automatically deploy the user response in at least a second fillable electronic form from the one or more of the plurality of fillable electronic forms, (0050, disclose the user may select to fill in the same data in multiple forms and submit the forms to multiple entities) the at least a second fillable electronic form having one or more fillable form fields shared in common with the one or more fillable form fields from the curated list of one or more fillable form fields of the set of selectable fillable form fields, (0017-0018,0050, discloses application forms presented in a browser present the same fields maintaining lists of form fields and 0120-0122, discloses displaying forms in a SEMCAT extended browser and 0050-0053, discloses a list of output fields in which a user may select to populate multiple forms and linking the output fields to an input field by a user for similar fields   
a generated form from several forms using the form fields of each form (curated list of from fields)) in response to the request to select the one or more of the plurality of fillable electronic forms, present multiple fillable electronic forms separately viewable from one another and separately viewable from the set of selectable fillable form fields. (0097, discloses an interface which a user may select a standard form and highlights relevant fields, provide interactive field lists, and even suggest appropriate field associations by matching various data entered into fields on a provider's form)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Schneider with Brown, with a reasonable expectation of success, as it would have allowed for automatic identification and filling of forms. This would have provided a user with the advantage of automating the process, thereby saving a user time and effort in manually filling forms. 
Finally, Kristjansson discloses:
automatically deploy the user response in at least a second fillable electronic form from the one or more of the plurality of fillable electronic forms, the at least a second fillable electronic form having one or more fillable form fields shared in common with the one or more fillable form fields from the curated list of one or more fillable form fields of the set of selectable fillable form fields, in response to the request to select the one or more of the plurality of fillable electronic forms, present multiple fillable electronic forms separately viewable from one another and separately viewable from the set of selectable fillable form fields (Figure 1, item 104; paragraphs 0025-0026)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kristjansson with Brown, with a reasonable expectation of success, as it would have allowed a user to select items via an interface for populating forms. This would have provided the user with the advantage of visually populating forms without manually entering the data, thereby saving the user time in filling forms.
Regarding claim 3, Brown, Schneider, and Kristjansson teaches the system of claim 1.  Brown teaches wherein in response to the selection of the one or more fillable fields comprises generating a field prompt to present the one or more fillable fields. (Figs 1B and 1C)

Regarding claim 4, Brown, Schneider, and Kristjansson teaches the system of claim 1.  Brown teaches wherein in response to the selection of the one or more fillable fields comprises generating a field panel to present the one or more fillable fields. (Fig. 1A)

Regarding claim 5, Brown, Schneider, and Kristjansson teaches the system of claim 1.  Brown and Schneider fails to teach further comprising:  receive another user response for populating one or more fillable form fields from the one or more of the plurality of fillable electronic forms. 
Kristjansson teaches receive another user response for populating one or more fillable form fields from the one or more of the plurality of fillable electronic forms (Figure 1, item 104; paragraphs 0025-0026)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kristjansson with Brown, with a reasonable expectation of success, as it would have allowed a user to select items via an interface for populating forms. This would have provided the user with the advantage of visually populating forms without manually entering the data, thereby saving the user time in filling forms.
	With respect to claim 6, the applicant discloses the limitations substantially similar to those in claim 1. Claim 6 is similarly rejected.
 	With respect to claims 8-10, the applicant discloses the limitations substantially similar to those in claims 3-5, respectively. Claims 8-10 are similarly rejected.
 	With respect to claim 11, the applicant discloses the limitations substantially similar to those in claim 1. Claim 11 is similarly rejected.
 	With respect to claims 13-15, the applicant discloses the limitations substantially similar to those in claims 3-5, respectively. Claims 13-15 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Brown, Schneider, and Kristjansson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144